Case 6:12-cv-00147-GKS-DCI Document 32 Filed 01/27/21 Page 1 of 2 PagelD 1250

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

BERNARDO N. BEIRA, SR.,

Plaintiff,
V. Case No: 6:12-ev-147-GKSDCI
COMMISSIONER OF SOCIAL
SECURITY,

Defendant.

 

ORDER

THIS CASE was referred to the United States Magistrate Judge for a Report
and Recommendation (Doc. 28) on Plaintiff's Motion for Attorney’s Fees Under 42
U.S.C. § 406(b) which was filed on November 24, 2020 (Doc. 27). On December
3, 2020, Defendant, the Commissioner of Social Security, filed a Response seeking
a reduction to Plaintiffs Attorney’s Request for Attorney's Fees Pursuant to 42
U.S.C. § 406(b). Thereafter, Plaintiff filed a Reply in support of his motion. (Doc.
30).

On January 4, 2021, the United States Magistrate Judge entered a Report and

Recommendation (Doc. 31) recommending that the Motion for Attorney’s Fees be
Case 6:12-cv-00147-GKS-DCI Document 32 Filed 01/27/21 Page 2 of 2 PagelD 1251

granted. After review of the Report and Recommendation and the submissions of
the parties, it is hereby ORDERED and ADJUDGED as follows:

1. United States Magistrate Judge Daniel C. Irick’s Report and

Recommendation (Doc. 31) is APPROVED and ADOPTED and is made

part of this Order for all purposes, including appellate review.

2. Plaintiff Bernardo N. Beira, Sr.’s Motion for Attorney’s Fees Under 42

U.S.C. § 406(b) (Doc. 27) is GRANTED.

3. The Clerk of Court is directed to ENTER JUDGMENT

ACCORDINGLY and to thereafter CLOSE the case.

DONE AND ORDERED at Orlando, Florida, this ad T day of January,

 

2021.
G. KENDALL SHARP V
SENIOR UNITED STATES DISTRICT JUDGE
Copies to:

Counsel of Record
